Citation Nr: 1742105	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-48 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for cystic acne, prior to April 28, 2017.

2. Entitlement to an evaluation in excess of 60 percent for cystic acne, from April 28, 2017.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In June 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

In October 2011, the issues on appeal were denied by the Board.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (JMR).

The Board remanded these matters in April 2013, January 2016, and March 2017 for additional evidentiary development.


FINDINGS OF FACT

1. For the entire period on appeal, cystic acne affects more than 40 percent of the Veteran's entire body.

2. The service-connected disabilities do not  preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.  





CONCLUSIONS OF LAW

1.  Prior to April 28, 2017, cystic acne was 60 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).

2.  Cystic acne is no more than 60 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).

3.The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Cystic Acne Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not materially changed throughout the period on appeal and a uniform evaluation is warranted. 

The Veteran filed his increased rating claim on July 17, 2009.  The Veteran is in receipt of a 50 percent evaluation prior to April 28, 2017, and a 60 percent evaluation thereafter.  

The Veteran's service-connected cystic acne has been rated by analogy under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118.  Diagnostic Code 7899 designates that the service-connected disability is a skin disorder that is rated by analogy under Diagnostic Code 7806, which addresses skin disorders such as dermatitis.  38 C.F.R. § 4.27. 

Under Diagnostic Code 7806, compensable ratings of 10, 30, and 60 percent are authorized.  As the Veteran has been evaluated as 50 percent disabled for cystic acne from the beginning of the period on appeal, the Board's inquiry will focus on whether a 60 percent maximum evaluation under Diagnostic Code 7806 is warranted for the entire period.  

A 60 percent rating is warranted under Diagnostic Code 7806 where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the skin disorder, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes that under the current criteria, Diagnostic Code 7806 does not have a rating of 50 percent.

The record contains VA skin examinations from November 2009, April 2014, March 2016, and April 2017, in addition to VA and private treatment records.  As noted in the Board's January 2016 Remand, the November 2009 and April 2014 VA examinations provide limited information to evaluate the Veteran's cystic acne.  Similarly, the Board found the March 2016 VA examination to be insufficient as the examiner did not properly address whether the Veteran's cystic acne affected more than 40 percent of the entire body or exposed areas.  

Pursuant to the April 2017 VA examination, the RO granted an increased evaluation of 60 percent as the examiner documented that the Veteran's cystic acne affected more than 40 percent of the Veteran's entire body.  

The November 2009 VA examination did note that 70 percent of the Veteran's entire body was affected by cystic acne.  The examiner reported that there was evidence of tremendous cystic acne in the past, with only a few spots of resolving boils noted on the back and inner thigh.  However, the scarring indicated marked past involvement.

In addition, the Veteran testified at his June 2011 Board hearing that approximately 70 percent of his body was affected.  He is competent to report an estimated percentage of body surface affected by a skin disorder.

After a review of the medical and lay evidence, the Board finds that, for the entire period on appeal, the Veteran's service-connected cystic acne most closely approximates the criteria for a 60 percent evaluation.  The evidence shows that cystic acne affected more than 40 percent of the entire body throughout the entire period.  

In short, the competent medical and lay evidence of record reflects that the Veteran's cystic acne warrants a 60 percent evaluation for the entire period on appeal.  This is the schedular maximum.  



III. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The Veteran is in receipt of service connection for cystic acne, evaluated at 60 percent, and depression associated with cystic acne, evaluated at 10 percent.  The Veteran has a combined disability evaluation of 60 percent.  As a result, he meets the schedular criteria for a TDIU.  The disorders are of common etiology.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In his July 2010 VA Form 21-8940 TDIU application, the Veteran reported that his "cystic acne, etc." prevented him from securing or following substantially gainful employment.  He reported that the last time he worked full-time was October 20, 1977, and that he became too disabled to work in 1978.  The Veteran reported completing high school.  

At the Veteran's most recent VA skin examination in April 2017, the examiner concluded that the Veteran's cystic acne did not impact his ability to work.  At the prior March 2016 VA examination, functional impairment was reported as the Veteran's wife once popped a lesion on his back, which was very traumatic, and that the Veteran's acne becomes "bothersome when clothing or straps rub on his skin," which "causes him pain and distress when one of his abscesses open while in a social setting."  The April 2014 VA examination reported functional impairment, providing the same explanation as the March 2016 examiner.  

The Board noted in its March 2017 denial of entitlement to an evaluation in excess of 10 percent for service-connected depression associated with cystic acne, that a May 2016 VA examiner had determined that the Veteran's symptoms related to service-connected depression were "different and separate" from symptoms associated with nonservice-connected paranoia.  The examiner explained that: 

The sc condition (depression) did not cause or proximately aggravate the Veteran's delusional paranoia which manifested post service.  The current symptoms are exclusively due to paranoia - based on record review and behavior observed in the waiting room while visiting C&P (e.g. finger pointing, accusations, suspiciousness, suspected conspiracy, loose associations, and threatening behavior towards staff and other veterans in the waiting room, etc.)  The behavior observed in the waiting room is clearly non-representative of depression.

This distinction is critical to adjudication of TDIU, as prior VA examinations have found varying degrees of occupational impairment due to the Veteran's psychiatric symptoms.  However, the May 2016 VA medical opinion makes clear that the Veteran's service-connected depression has minimal impairment on his ability to secure employment.  The examiner made this determination after a review of treatment records dating back to 2010.  Depressive symptoms were not noted at additional VA examinations, and the record is clear that Veteran's symptomatology that has resulted in significant mental health disability stems primarily from his nonservice-connected psychiatric and psychotic disabilities. 

Based on a review of the record, including the Veteran's written statements and testimony at the June 2011 hearing, the Board finds that the Veteran's service-connected disabilities, either individually or collectively, do not render him unable to secure and follow a substantially gainful occupation.  In this regard, the VA examinations consistently conclude that the Veteran's cystic acne has either no functional impact or "bothersome" impact.  The effect of straps or clothing rubbing against his cystic acne likely limits the degree to which he could maintain an overly physical occupation.  In addition, the medical evidence indicates that the Veteran's service-connected depression has minimal impact on his ability to obtain and maintain employment.  The Veteran's service-connected disabilities do not limit him to the extent that he could not engage in sedentary or semi-sedentary employment, or prevent him from interacting with coworkers or the public.  These conclusions were based on interviews of the Veteran, review of the claims file and examination of the Veteran.  While the Veteran does not have education beyond high school, this would not prevent him from obtaining a wide variety of occupations.

Additionally, the Board has considered the Veteran's lay assertions that he is unemployable due to his service-connected disabilities.  However, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Viewing the combined effects of the Veteran's service-connected disabilities, the preponderance of the evidence shows that the Veteran is capable of sedentary or semi-sedentary work, and is capable of interacting with others, to include coworkers and the general public.  The Board finds that given the Veteran's education, experience, and functional limitations specific to his service-connected disabilities, he is capable of successfully maintaining a variety of occupations.  See Van Hoose, 4 Vet. App. at 363.  A review of the record indicates that the Veteran's most significant functional limitations are the result of his nonservice-connected psychiatric and psychotic disorders.

The Board acknowledges the requirement that an occupation must be substantially gainful, in that a veteran should be able to earn income that "that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet.App. 342, 356 (2000); see also 38 C.F.R. § 4.16 (a).  The Board finds that the Veteran's educational and professional experience would enable him to earn income greater than the poverty level.  The controlling question is whether the Veteran is capable of such employment, not whether he has actually engaged in such employment. 

In sum, the more credible and probative evidence establishes that the Veteran is not precluded from employment and is functionally able to perform tasks required in sedentary and semi-sedentary employment.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Alemany, 9 Vet. App. 518, 519 (1996).



ORDER

A 60 percent evaluation for cystic acne, prior to April 28, 2017, is granted.

An evaluation in excess of 60 percent for cystic acne is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


